Citation Nr: 0413124	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for osteoarthritis of the left hip and left greater 
trochanteric bursitis as residuals of a left hip contusion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.

In August 1986, the RO, in pertinent part, denied service 
connection for residuals of a contusion to the left hip.  In 
April 1999, the Board of Veterans' Appeals (Board) determined 
that new and material evidence had been received to reopen 
the veteran's claim and remanded the issue of entitlement to 
residuals of a contusion to the left hip.  In July 2001, the 
Board granted service connection for bursitis and traumatic 
arthritis as residuals of a contusion to the left hip.  

This matter came before the Board on appeal from a January 
2002 rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) that characterized the issue as 
osteoarthritis of the left hip and left greater trochanteric 
bursitis as residuals of a left hip contusion and assigned a 
10 percent evaluation for the left hip disabilities.  The 
veteran has been represented by Disabled American Veterans 
throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
osteoarthritis of the left hip and left greater trochanteric 
bursitis as residuals of a left hip contusion.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to 
an initial disability rating of the veteran's osteoarthritis 
of the left hip and left greater trochanteric bursitis as 
residuals of a left hip contusion.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the his part.


REMAND

Private clinical notes, dated in September 1996, March 1997, 
April 1997, and September 1997, reflect that R. Joseph, M.D., 
R. Troxel, M.D., and M. Langley, M.D., treated the veteran's 
left hip disabilities.  Clinical documentation of the cited 
treatment is not of record.  VA should obtain all relevant VA 
and private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has been afforded VA compensation examinations.  
(See VA examination reports of February 2000 and May 2002).  
The examinations, however, did not fully address the factors 
delineated in DeLuca v. Brown, i.e., evidence of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain.  VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that VA 
compensation examination would be helpful in resolving the 
issue raised by the instant appeal.

The statutes and regulations governing the adjudication of 
claims for VA benefits direct that, upon receipt of a 
complete or substantially complete application, the veteran 
shall be informed of the evidence needed to support his 
claim; what actions he needs to undertake; and how VA would 
assist him in developing his claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The RO has not provided the veteran with a VCAA 
notice.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2. The RO should request that the 
veteran provide information as to all 
treatment of his osteoarthritis of the 
left hip and left greater trochanteric 
bursitis as residuals of a left hip 
contusion, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, 
including Dr. Joseph, Dr. Troxel, and 
Dr. Langley, and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3. The RO should then request that 
copies of all VA clinical documentation 
after May 2002 pertaining to treatment 
of the veteran's osteoarthritis of the 
left hip and left greater trochanteric 
bursitis as residuals of a left hip 
contusion, which is not already of 
record, be forwarded for incorporation 
into the record.  

4. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his osteoarthritis of 
the left hip and left greater 
trochanteric bursitis as residuals of a 
left hip contusion.  All indicated 
tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected 
osteoarthritis of the left hip and left 
greater trochanteric bursitis as 
residuals of a left hip contusion and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
motion or use of the left hip and left 
greater trochanteric bursa should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
specifically comment on the impact of the 
veteran's service-connected disabilities 
upon his industrial activities and 
employability.  

5. The RO should then readjudicate the 
veteran's entitlement to a disability 
rating for his osteoarthritis of the left 
hip and left greater trochanteric 
bursitis as residuals of a left hip 
contusion, on appeal from the initial 
grant of service connection.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


